DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “obtaining to-be-detected mirrored traffic between a client and a server; obtaining a first session information sequence based on the to-be-detected mirrored traffic, wherein the first session information sequence comprises a plurality of pieces of session information that have a one-to-one correspondence with a plurality of login sessions between the client and the server, and wherein an arrangement order of the pieces of session information in the first session information sequence is consistent with a chronological order of the plurality of login sessions; using the first session information sequence as a first Markov chain; obtaining a state chain probability value of the first Markov chain, wherein each of the pieces of session information in the first session information sequence is used as a state in the first Markov chain; and determining whether the login sessions are a brute force attack based on the state chain probability value of the first Markov chain and a first 3IAtty. Docket No. 4747-51700 (85612806US07)benchmark probability value, wherein the first benchmark probability value is used to identify the brute force attack". 
The following is considered to be the closest prior art of record:
Martin (US 2011/0158470) – teaches recreating a Markov chain and ensuring a key length is long enough to prevent brute force attacks.
Aggarwal (US 9438419) – teaches using a Markov chain with a brute force attack to derive character patterns.
Guo (US 2007/0300300) – teaches using a Markov chain to detect an attack.
Yun (US 2009/0126023) – teaches using a Markov chain to determine the probability of an attack.
Sridhara (US 2015/0101047) – teaches using a Markov chain with various states/configurations.
Maresca (US 2017/0230413) – teaches using a Markov chain with states to detect an attack.
However, the concept of using a Markov chain and a state chain probability to detect a brute force attack as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498